DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/209,395 filed on February 8, 2022. Claims 5-10 are cancelled. Claim 1 is currently amended. Claims 1-4 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated February 8, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The arguments with respect to the rejection of Claims 1-4 under 35 U.S.C. 103 have been fully considered by the Examiner. While the Examiner disagrees with Applicant’s characterization of the teachings of Awdeh, Pub. No. US 2015/0077528 A1, new grounds of rejection under 35 U.S.C. 103 have been set forth in this Office Action in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Omori, Pub. No. US 2009/0192519 A1, in view of Romoda et al., Pub. No. US 2008/0033404 A1, hereby “Romoda”, and in further view of Johnson et al., Pub. No. US 2019/0183591 A1, hereby “Johnson”.

Regarding Claim 1, Omori discloses “A method (Omori paragraph 12 and 23: a process for performing a surgical procedure on patient), comprising:
establishing a first communication link between a surgical visualization system... in an operating room and a primary display... (Omori figs. 1 and 7 and paragraphs 46-47, 68, 74, 83 and 89: as shown in Fig. 7, a wireless communication link is established between data server 30 comprising X-ray, CT and MRI imaging, i.e., a surgical visualization system, and wireless image processor 35 attached to display unit 36, i.e., a primary display);
transmitting an image frame from the surgical visualization system to the primary display (Omori figs. 1 and 12 and paragraphs 47, 68, 74-75, 78 and 80: X-RAY, CT or MRI images maintained by data server 30 are wirelessly transmitted to display unit 36);
establishing a second communication link between a surgical robotic hub in the operating room and the primary display (Omori figs. 1 and 7 and paragraphs 46-47, 67, 74-75, 80 and 89: as shown in Fig. 7, a wireless communication link is established between ultrasonic diagnostic device 34, i.e., a surgical robotic hub, and wireless image processor 35 attached to display unit 36, i.e., a primary display); and
transmitting another image frame from the surgical robotic hub to the primary display (Omori figs. 1 and 8 and paragraphs 46-47, 65, 74-75 and 81: images captured by surgical robot 28 via endoscope 24 are wirelessly transmitted to display unit 36).”
However, while Omori discloses wirelessly transmitting image date from the data server and the surgical robot to a display unit in an operating room (Omori fig. 1 and paragraphs 46-47, 67-68 and 74-75), Omori does not explicitly disclose “establishing a first communication link between a surgical visualization system outside a sterile field in an operating room and a primary display inside the sterile field (emphasis added).”
In a related field of endeavor, Romoda discloses establishing a wireless connection between a display within a sterile field in an operating room and a surgical unit outside of the sterile field (Romoda figs. 4 and 5 and paragraphs 23 and 26-28: wireless connection 405 is established between a main surgical unit 205 outside of sterile field 500 and display 210 within the sterile field).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Omori to establish a wireless connection between the data server located outside of a sterile field to the display unit located within the sterile field as taught by Romoda. One of ordinary skill would have been motivated to combine establishing a wireless connection between the data server located outside of a sterile field to the display unit located within the sterile field to maintain the integrity of the sterile field without requiring sterilization or covering of the data server (Romoda paragraphs 2 and 28).
However, while Omori discloses that data server may comprise a local display unit separate from the display unit (Figure 1, unlabeled), the combination of Omori and Romoda does not explicitly disclose “establishing a first communication link between a surgical visualization system outside a sterile field in an operating room and a primary display inside the sterile field, wherein the surgical visualization system comprises at least one imaging display configured to display and capture an image frame from a live feed of a surgical site at the completion of a surgical step of a surgical procedure to determine surgical procedure information, wherein surgical procedure information is diagnostic information relevant to the surgical procedure, at least one image processing unit, and at least one imaging sensor (emphasis added);
transmitting the image frame and the surgical procedure information from the surgical visualization system to the primary display;
In the same field of endeavor, Johnson discloses “wherein the surgical visualization system comprises at least one imaging display configured to display and capture an image frame from a live feed of a surgical site at the completion of a surgical step of a surgical procedure to determine surgical procedure information, wherein surgical procedure information is diagnostic information relevant to the surgical procedure from the image frame, at least one image processing unit, and at least one imaging sensor (Johnson figs. 1A, 3 and 25 and paragraphs 36, 39-40, 45-46, 54-57, 61, 71, 74, 78-86 and 142: robotic surgical system 300, i.e., a surgical visualization system, comprises imaging device 332 such as an endoscope, i.e., at least one imaging sensor, that captures images of a surgical site, GUI module 324 executed by processor 310, i.e., a processing unit, that combines and aggregates information and images from various sources, and one or more displays 338, i.e., an imaging display, wherein during a surgical procedure using machine vision techniques, GUI module 324 may identify in the image feed of the surgical site when a surgical task is completed and generate a GUI 2500 displaying the next task of the procedure 2514 and pre-operative images 2516 associated with the task, i.e., diagnostic information relevant to the surgical procedure along with video feed 2510b of the surgical site);
transmitting the image frame and the surgical procedure information from the surgical visualization system to the primary display (Johnson figs. 1A, 3 and 25 and paragraphs 39-40, 46, 54-57, 61 and 142-143: GUI 2500 including video feed 2510b of the surgical site, pre-operative images 2516 and surgical procedure information 2514 may be transmitted to display 132 located bedside proximate the patient, i.e., to a primary display)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Omori, as modified by Romoda, to generate a GUI combining surgical procedure information and pre-operative images relating to the surgical procedure with a live video feed of the surgical site as taught by Johnson. One of ordinary skill in the art would have been motivated to combine generating a GUI combining surgical procedure information and pre-operative images relating to the surgical procedure with a live video feed of the surgical site to help the surgical team make better, more informed decisions relating to the surgical procedure (Johnson paragraph 71).
 	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Omori, Romoda and Johnson in view of Lee, Pub. No. US 2015/0199109 A1, hereby “Lee”.

Regarding Claim 2, the combination of Omori, Romoda and Johnson discloses all of the limitations of Claim 1.
However, while Omori discloses wirelessly transmitting image date from the data server and the surgical robot to a display unit in an operating room (Omori fig. 1 and paragraphs 46-47, 67-68 and 74-75), the combination of Omori, Romoda and Johnson does not explicitly disclose “severing the first communication link before establishing the second communication link.”
Lee discloses a display device that may establish a wireless connection with a second external input means after disconnecting a wireless connection with a first external input means (Lee figs. 1 and 19 and paragraphs 5, 37 and 144-146: “Here, the display device 1900 may disconnect its connection with the first external input means 1910, then establish a connection with a second external input means 1920.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Omori, as modified by Romoda and Johnson, to disconnect a wireless connection between data server and the display unit before establishing the connection between the surgical robot and the display unit as taught by Lee because doing so constitutes applying a known technique (disconnecting a wireless connection between a display and a first input before establishing a wireless connection between the display and a second input) to known devices and/or methods (a display in an operating room) ready for improvement to yield predictable and desirable results (wireless connecting a single image input source at a time to the primary display). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Omori, Romoda and Johnson in view of Raghavan et al., Pub. No. US 2009/0300507 A1, hereby “Raghavan”.

Regarding Claim 3, the combination of Omori, Romoda and Johnson discloses all of the limitations of Claim 1.
Omori discloses wirelessly transmitting image date from a surgical navigation system and a surgical robot to a display in an operating room (Omori fig. 1 and paragraphs 46-47 and 78-81), the combination of Omori, Romoda and Johnson does not explicitly disclose “detecting the primary display within bounds of the operating room.”
In a related field of endeavor, Raghavan discloses a wireless controller that determines controllable medical devices located in an operating room (Raghavan figs. 1 and 2 and paragraphs 2, 20, 25 and 32: wireless controller 30 uses wireless router 54 to determine the controllable medical devices, e.g., medical devices 36 and 50, that are located in operating room 10).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Omori, as modified by Romoda and Johnson, to determine controllable medical devices such as the display unit located in the operating room as taught by Raghavan. One of ordinary skill in the art would have been motivated to combine determining controllable medical devices such as the display unit located in the operating room to ensure the wireless communication is established only with equipment located within the operating room (Raghavan paragraph 5).

Regarding Claim 4, the combination of Omori, Romoda, Johnson and Raghavan discloses all of the limitations of Claim 3.
However, while Omori discloses wirelessly transmitting image date from the data server and the surgical robot to a display unit in an operating room (Omori fig. 1 and paragraphs 46-47, 67-68 and 74-75), the combination of Omori, Romoda and Johnson does not explicitly disclose “detecting the surgical visualization system within the bounds of the operating room.”
In a related field of endeavor, Raghavan discloses a wireless controller that determines controllable medical devices located in an operating room (Raghavan figs. 1 and 2 and paragraphs 2, 20, 25 and 32: wireless controller 30 uses wireless router 54 to determine the controllable medical devices, e.g., medical devices 36 and 50, that are located in operating room 10).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Omori, as modified by Romoda and Johnson, to determine controllable medical devices such as the surgical navigation system located in the operating room as taught by Raghavan. One of ordinary skill in the art would have been motivated to combine determining controllable medical devices such as the surgical navigation system located in the operating room to ensure the wireless communication is established only with equipment located within the operating room (Raghavan paragraph 5).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449